Name: Council Regulation (EEC) No 1256/82 of 13 May 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, the People' s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and Belize on the accession of the latter country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 147/4 Official Journal of the European Communities 26 . 5 . 82 COUNCIL REGULATION (EEC) No 1256/82 of 13 May 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, the People's Republic of the Congo, Fiji , the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi , Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and Belize on the accession of the latter country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Barbados, the People s Republic of the Congo, Fiji , the Cooperative Republic of Guyana, Jamaica, the Repu ­ blic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam , the Kingdom of Swaziland, the United Repu ­ blic of Tanzania, Trinidad and Tobago, the Republic of Uganda and Belize on the accession of the latter country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention is hereby approved on behalf of the Community . The text of the Agreement is attached to this Regula ­ tion . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas Declaration No 2 in the Annex to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention (') provides that Belize shall benefit from a treatment identical to that provided for in the said Protocol for a quantity of 39 400 tonnes ; Whereas the implementation of the aforesaid Protocol is carried out within the framework of the common organization of the market in the sugar sector ; Whereas it is appropriate to approve an Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community, the States referred to in the aforesaid Protocol and Belize on the accession of the latter country to the said Protocol , Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment referred to in Article 1 in order to bind the Community . Article 3 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. An Agreement in the form of an exchange of letters between the European Economic Community and This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Libreville , 13 May 1982. For the Council The President L. TINDEMANS (') OJ No L 347, 22 . 12 . 1980, p . 1 .